     Case 2:19-cv-02284-PA-JEM Document 77 Filed 10/06/20 Page 1 of 7 Page ID #:1390




1     AMY J. LONGO (Cal. Bar No. 198304)
      Email: longoa@sec.gov
                                                                        JS-6
2     DOUGLAS M. MILLER (Cal. Bar No. 240398)
      Email: millerdou@sec.gov
3     DAVID S. BROWN (Cal. Bar No. 134569)
      Email: browndav@sec.gov
4
      Attorneys for Plaintiff
5     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
6     Alka N. Patel, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
7     444 S. Flower Street, Suite 900
      Los Angeles, California 90071
8     Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
9
10                          UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12
                                      Western Division
13
14      SECURITIES AND EXCHANGE                    Case No. 2:19-cv-02284-PA-JEM
15      COMMISSION,
                                                   FINAL JUDGMENT AS TO
16                  Plaintiff,                     DEFENDANTS MOTTY MIZRAHI
                                                   AND MBIG COMPANY
17            vs.
18      MOTTY MIZRAHI AND MBIG
19      COMPANY,

20                  Defendants.

21
22
23
24
25
26
27
28
     Case 2:19-cv-02284-PA-JEM Document 77 Filed 10/06/20 Page 2 of 7 Page ID #:1391




1           This matter came before the Court on plaintiff Securities and Exchange
2     Commission’s (“SEC” or “Commission”) Motion for Monetary Relief against
3     Defendant Motty Mizrahi (“Mizrahi”). The Court, having considered all of the
4     evidence and arguments presented by the parties with regard to the SEC’s Motion for
5     Monetary Relief, the Memorandum of Points and Authorities and the other
6     documents filed in support of the Motion for Monetary Relief, and having considered
7     all of the evidence and arguments presented by the parties with regard to the SEC’s
8     Motion for Relief, finds that:
9                                                   I.
10          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the SEC’s
11    Motion for Monetary Relief against Defendant Mizrahi is GRANTED.
12                                                 II.
13          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
14    are permanently restrained and enjoined from violating, directly or indirectly, Section
15    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
16    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
17    any means or instrumentality of interstate commerce, or of the mails, or of any
18    facility of any national securities exchange, in connection with the purchase or sale of
19    any security:
20          (a)       to employ any device, scheme, or artifice to defraud;
21          (b)       to make any untrue statement of a material fact or to omit to state a
22                    material fact necessary in order to make the statements made, in the light
23                    of the circumstances under which they were made, not misleading; or
24          (c)       to engage in any act, practice, or course of business which operates or
25                    would operate as a fraud or deceit upon any person.
26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
27    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
28    binds the following who receive actual notice of this Judgment by personal service or

                                                         1
     Case 2:19-cv-02284-PA-JEM Document 77 Filed 10/06/20 Page 3 of 7 Page ID #:1392




1     otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and
2     (b) other persons in active concert or participation with Defendants or with anyone
3     described in (a).
4                                               II.
5           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
6     are permanently restrained and enjoined from:
7           A.     employing any device, scheme or artifice to defraud any client or
8                  prospective client; and
9           B.     engaging in any transaction, practice, or course of business which
10                 operates or would operate as a fraud or deceit upon any client or
11                 prospective client;
12    in violation of Sections 206(1) and (2) of the Investment Advisers Act of 1940
13    (“Advisers Act”), 15 U.S.C. §§ 80b-6(1) & 80b-6(2).
14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16    binds the following who receive actual notice of this Order by personal service or
17    otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and
18    (b) other persons in active concert or participation with any of the Defendants or with
19    anyone described in (a).
20                                              IV.
21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
22    Mizrahi is liable for disgorgement of $2,408,351, representing profits gained as a
23    result of the conduct alleged in the Complaint, together with prejudgment interest
24    thereon in the amount of $519,077, which shall be offset in an amount equal to the
25    Order of Restitution that may be entered in U.S. v. Motty Mizrahi, et al., Case No.
26    2:19-cr-00415-CJC (C.D. Cal.), and a civil penalty in the amount of $192,768
27    pursuant to Section 21(d)(3) of the Exchange Act and Section 209(e)(1) of the
28    Advisers Act .

                                                      2
     Case 2:19-cv-02284-PA-JEM Document 77 Filed 10/06/20 Page 4 of 7 Page ID #:1393




1           Defendant shall satisfy this obligation by paying $3,120,196 to the Securities
2     and Exchange Commission within 30 days after entry of this Final Judgment.
3           Defendant may transmit payment electronically to the Commission, which will
4     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
5     be made directly from a bank account via Pay.gov through the SEC website at
6     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
7     check, bank cashier’s check, or United States postal money order payable to the
8     Securities and Exchange Commission, which shall be delivered or mailed to
9           Enterprise Services Center
            Accounts Receivable Branch
10          6500 South MacArthur Boulevard
            Oklahoma City, OK 73169
11
      and shall be accompanied by a letter identifying the case title, civil action number,
12
      and name of this Court; Motty Mizrahi as a defendant in this action; and specifying
13
      that payment is made pursuant to this Final Judgment.
14
            Defendant shall simultaneously transmit photocopies of evidence of payment
15
      and case identifying information to the Commission’s counsel in this action. By
16
      making this payment, Defendant relinquishes all legal and equitable right, title, and
17
      interest in such funds and no part of the funds shall be returned to Defendant.
18
            The Commission may enforce the Court’s judgment for disgorgement and
19
      prejudgment interest by moving for civil contempt (and/or through other collection
20
      procedures authorized by law) at any time after 30 days following entry of this Final
21
      Judgment. Defendant shall pay post judgment interest on any delinquent amounts
22
      pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with
23
      any interest and income earned thereon (collectively, the “Fund”), pending further
24
      order of the Court.
25
            The Commission may propose a plan to distribute the Fund subject to the
26
      Court’s approval. Such a plan may provide that the Fund shall be distributed
27
      pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
28

                                                    3
     Case 2:19-cv-02284-PA-JEM Document 77 Filed 10/06/20 Page 5 of 7 Page ID #:1394




1     2002. The Court shall retain jurisdiction over the administration of any distribution
2     of the Fund. If the Commission staff determines that the Fund will not be distributed,
3     the Commission shall send the funds paid pursuant to this Final Judgment to the
4     United States Treasury.
5           Regardless of whether any such Fair Fund distribution is made, amounts
6     ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
7     penalties paid to the government for all purposes, including all tax purposes. To
8     preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
9     reduction of any award of compensatory damages in any Related Investor Action
10    based on Defendant’s payment of disgorgement in this action, argue that he is entitled
11    to, nor shall he further benefit by, offset or reduction of such compensatory damages
12    award by the amount of any part of Defendant’s payment of a civil penalty in this
13    action (“Penalty Offset”). If the court in any Related Investor Action grants such a
14    Penalty Offset, Defendant shall, within 30 days after entry of a final order granting
15    the Penalty Offset, notify the Commission’s counsel in this action and pay the amount
16    of the Penalty Offset to the United States Treasury or to a Fair Fund, as the
17    Commission directs. Such a payment shall not be deemed an additional civil penalty
18    and shall not be deemed to change the amount of the civil penalty imposed in this
19    Judgment. For purposes of this paragraph, a “Related Investor Action” means a
20    private damages action brought against Defendant by or on behalf of one or more
21    investors based on substantially the same facts as alleged in the Complaint in this
22    action.
23                                                V.
24          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that within 3
25    days after being served with a copy of this Final Judgment, Bank of America, TD
26    Ameritrade, JP Morgan Chase Bank, and Wells Fargo Bank shall transfer the entire
27    balance of the following bank and brokerage account(s) which were frozen pursuant
28    to an Order of this Court to the Commission:
                                                       4
     Case 2:19-cv-02284-PA-JEM Document 77 Filed 10/06/20 Page 6 of 7 Page ID #:1395




1         INSTITUTION              ACCOUNT                    ACCOUNT NO.
2                                  NAME/OWNER
          Bank of America          Motty Mizrahi              xxxxxxxx4113
3         JPMorgan Chase           Motty Mizrahi, co-signer   xxxxx4049
          TD Ameritrade            Motty Mizrahi              xxxxx2652
4         Wells Fargo              Motty Mizrahi, co-signer   xxxxxx8935
5
6           Bank of America, TD Ameritrade, JP Morgan Chase Bank, and Wells Fargo
7     Bank may transmit payment electronically to the Commission, which will provide
8     detailed ACH transfer/Fedwire instructions upon request. Payment may also be made
9     directly from a bank account via Pay.gov through the SEC website at
10    http://www.sec.gov/about/offices/ofm.htm. Bank of America, TD Ameritrade, JP
11    Morgan Chase Bank, and Wells Fargo Bank also may transfer these funds by certified
12    check, bank cashier’s check, or United States postal money order payable to the
13    Securities and Exchange Commission, which shall be delivered or mailed to
14
            Enterprise Services Center
15          Accounts Receivable Branch
            6500 South MacArthur Boulevard
16          Oklahoma City, OK 73169
17    and shall be accompanied by a letter identifying the case title, civil action number,
18    and name of this Court; and specifying that payment is made pursuant to this Final
19    Judgment.
20                                                VI.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the SEC
22    has forewent its claims for monetary relief against Defendant MBIG.
23                                               VII.
24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
25    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
26    Judgment.
27                                               VIII.
28          There being no just reason for delay, pursuant to Rule 54(b) of the Federal

                                                        5
     Case 2:19-cv-02284-PA-JEM Document 77 Filed 10/06/20 Page 7 of 7 Page ID #:1396




1     Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
2     and without further notice.
3
4     Dated: October 6, 2020                ____________________________________
5                                           PERCY ANDERSON
                                            UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
